

Exhibit 10.1






AMENDMENT
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and entered
into effective as of October 1, 2020 (the “Effective Date”), by and between
Construction Partners, Inc., a Delaware corporation (the “Company”), and Fred J.
Smith, III, an individual resident of North Carolina (“Executive”).
Recitals:
A.WHEREAS, the Company and Executive entered into an Employment Agreement dated
as of April 1, 2020 (the “Employment Agreement”), pursuant to which Executive
serves as a Senior Vice President of the Company; and
B.WHEREAS, the Company’s Board of Directors (the “Board”) appointed Executive to
serve as Chief Operating Officer of the Company, effective October 1, 2020; and
C.WHEREAS, the Compensation Committee of the Board has approved an increase in
Executive’s base salary commensurate with the increase in Executive’s
responsibilities as a result of assuming the Chief Operating Officer position;
and
D.WHEREAS, the Company and Executive desire to amend the Employment Agreement to
provide for the modification of Executive’s title and base salary, in each case,
effective as of the Effective Date, on the terms and conditions set forth
herein.
Amendment:
NOW, THEREFORE, for and in consideration of the premises, and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
1.Definition of Terms. All capitalized terms contained herein and not otherwise
defined shall be defined as provided in the Employment Agreement.
2.Amendment. Effective as of the Effective Date, the Employment Agreement is
amended as follows:
a.Each instance of the phrase “Senior Vice President” in the Agreement is
deleted and replaced with “Chief Operating Officer.”
b.Section 4(a) of the Agreement is amended by deleting “$430,000.00” and
replacing it with “$470,000.00.”
3.Full Force and Effect. Except as modified hereby, the Agreement remains
unmodified and in full force and effect.
4.Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.
[Signature page follows.]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto, the
Company acting through its duly authorized officer, in duplicate originals, on
the date first set forth above.


Company:
Executive:
Construction Partners, Inc.


By: /s/ Charles E. Owens
/s/ Fred J. Smith, IIIPrint name: Charles E. OwensFred J. Smith, IIITitle:
President and Chief Executive Officer




